Citation Nr: 0702484	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-38 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, exhibited by epigastric pain, esophagitis, 
gastritis, hiatial hernia, and reflux. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1, 1991 to May 13, 
1991.  He had additional periods of active duty for training 
and inactive duty for training.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision.  In March 2006, the 
Board remanded for further development.  



FINDINGS OF FACT

1.  Gastrointestinal disability, including antral gastritis 
was exhibited and treated in the years prior to the veteran's 
service entry. 

2.  The credible and probative evidence of record shows that 
disability associated with gastrointestinal disability did 
not undergo an increase in severity during service.


CONCLUSION OF LAW

The presumption of soundness at service entry has been 
rebutted and pre-existing gastrointestinal disability was not 
aggravated therein.  38 U.S.C.A. 1111, 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2004 and 
March 2006.  The RO specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claim.  He was 
also notified of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

The veteran asserts that his gastrointestinal disability, 
that had been present since 1984, is related to his period of 
active duty.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  "[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness . . ."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 
25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
However, aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

In this case, the report of examination upon entry into 
service in February 1991 is not in the claims file.  
Therefore, it cannot be said that a gastrointestinal 
disability was noted at the time he entered into service.  
The veteran is therefore entitled to the presumption of 
soundness at entry into active service.  

However, the Board must consider if the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The evidence indicates that the veteran has been treated for 
gastritis and epigastric pain, and has been prescribed 
medication since the 1980's.  Additionally, a January 1986 
treatment record from Browne-McHardy Clinic noted epigastric 
pain since 1972 and a service medical record dated in April 
1991 noted a history of epigastric pain since 1987.  It was 
reported that an esophogastroduodenoscopy in August 1987 
resulted in a diagnosis of antral gastritis.  The VA 
examination report dated in July 2006 noted that the veteran 
took medication for dyspepsia from 1985 to 1989 and that 
biopsy in 1987 showed antral gastritis.  This evidence 
clearly and unmistakably shows that gastrointestinal pre-
existed service.  

The next step of the inquiry is to determine whether the 
gastrointestinal disability was aggravated in service.  A 
lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003).

Service medical records show that that in April 1991, the 
veteran was on medication for his disability.  Another record 
also dated in April 1991 noted that the veteran complained of 
epigastric pains and had had three to four episodes in the 
last 24 hours; an assessment of gastritis versus peptic ulcer 
was noted.  Subsequently, a May 1991 record noted that the 
veteran complained of unexplained hoarseness; on examination 
there were no lesions of the larynx observed.  While the 
examination report at service discharge did not indicate a 
gastrointestinal disability, on the Report of Medical 
History, the veteran indicated that he had or had had 
stomach, liver or intestinal trouble.  

VA afforded the veteran two examinations for his disability.  
In August 2001, a VA examiner diagnosed the veteran with 
gastrointestinal ailments, i.e. chronic esophagitis/gastritis 
with reflux and hiatal hernia.  In a July 2006 VA examination 
report, the examiner indicated that she had reviewed the 
claims folder.  The examiner noted the veteran's pre-service 
treatment for his disability and also noted his April 1991 
treatment for gastric pain and indicated that that was only a 
single episode with no apparent sequelae or further mention 
in the record.  In conclusion, the examiner stated that while 
the veteran was treated once during service for his 
disability, there was no evidence of further treatment in the 
record and that there did not appear to be any worsening of 
the veteran's disability during service.  

There is no competent evidence in the veteran's service 
medical records that gastrointestinal disability was 
aggravated during active service.  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. 
Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A "lasting 
worsening of the condition" is required.  Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).  While service medical records document 
a complaint of epigastric pain, there is clear and 
unmistakable evidence that the disability was not aggravated 
in service.  Specifically, there were no further complaints 
of a gastrointestinal disability during service.  While the 
veteran cites to his one complaint of hoarseness in service 
as indication that his disability is related to service, 
there was no indication that this resulted in any permanent 
increase in its severity and there is simply no competent 
medical evidence demonstrating that that incident aggravated 
his disability.  Furthermore, upon review of the veteran's 
claims folder, the July 2006 VA examiner opined that the 
veteran's disability did 
not worsen during service.  Thus, the evidence clearly and 
unmistakably shows that there was no permanent aggravation in 
service of any pre-existing disability.

Therefore, the Board finds that the presumption of soundness 
in this case has been rebutted by clear and unmistakable 
evidence that the veteran's gastrointestinal disability 
existed prior to service and was not aggravated therein.  See 
38 U.S.C.A. § 1111; Wagner, supra; VAOPGCPREC 3-2003.  The 
Board finds that any post-service gastrointestinal disability 
is not related to any incident from the veteran's service.  
To the extent that the veteran has asserted that his 
disability is related to service, as a lay person, he has no 
competence to give a medical opinion or diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In sum, the Board concludes that the veteran's 
gastrointestinal disability clearly and unmistakably existed 
prior to service and was not aggravated by service.


ORDER

Service connection for a gastrointestinal disability, 
exhibited by epigastric pain, esophagitis, gastritis, hiatial 
hernia, and reflux is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


